Citation Nr: 0400728	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the rating decisions of July 13, 1995, and December 
8, 1997, were clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He was a prisoner of war of the German 
Government from December 1943 to April 1945.  He died in 
March 1990.  The appellant is the veteran's widow.

This appeal arises from a December 2001 rating decision by 
the department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

A review of the record reveals that the RO received VA Form 
9, in July 2002, in which the appellant requested a hearing 
before a traveling member of the Board.  Although a hearing 
before a local hearing officer was scheduled and held in 
September 2002, there is no indication that a hearing with a 
member of the Board was scheduled or that her desire for such 
a hearing was withdrawn.  In view of the foregoing, a remand 
is required to correct a procedural defect. 

Pursuant to 38 C.F.R. § 20.700(a) (2003), a hearing on appeal 
will be granted to a claimant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In light of the foregoing and to ensure full 
compliance with due process requirements, the appellant 
should be scheduled for a hearing before a traveling member 
of the Board. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board Hearing.  She should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




